Name: Commission Decision (EU) 2019/720 of 30 April 2019 on the proposed citizens' initiative entitled Ã¢ Ending the aviation fuel tax exemption in EuropeÃ¢ (notified under document C(2019) 3250)
 Type: Decision
 Subject Matter: parliament;  taxation;  environmental policy;  European construction;  mechanical engineering;  oil industry;  air and space transport
 Date Published: 2019-05-10

 10.5.2019 EN Official Journal of the European Union L 122/53 COMMISSION DECISION (EU) 2019/720 of 30 April 2019 on the proposed citizens' initiative entitled Ending the aviation fuel tax exemption in Europe (notified under document C(2019) 3250) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Ending the aviation fuel tax exemption in Europe refers to the following: We call the European Commission to propose to Member States the introduction of a tax on aviation fuel (kerosene). The aviation sector enjoys tax advantages despite being one of the fastest growing sources of greenhouse gas emissions. (2) The objectives of the proposed citizens' initiative refer to the following: While greener alternatives to aviation are subject to high taxes, the aviation industry benefits from many unjust tax exemptions. Aviation fuel remains untaxed in Europe and Member States don't impose VAT on plane tickets, making aviation a more and more attractive transport mode whereas it is the most carbon-intensive. Taxing kerosene would allow the EU to drastically increase its funding for greener mobility as transport is the fastest growing greenhouse gas emissions sector. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted for provisions for the harmonisation of legislation concerning turnover taxes, excise duties and other forms of indirect taxation to the extent that such harmonisation is necessary to ensure the establishment and the functioning of the internal market and to avoid distortion of competition, on the basis of Article 113 of the Treaty on the Functioning of the European Union (TFEU). (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Ending the aviation fuel tax exemption in Europe should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Ending the aviation fuel tax exemption in Europe is hereby registered. Article 2 This Decision shall enter into force on 10 May 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Ending the aviation fuel tax exemption in Europe, represented by Mr TimothÃ ©e Niels Pierre Jacques GALVAIRE and Mr Anastasios PAPACHRISTOU acting as contact persons. Done at Brussels, 30 April 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1.